United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 9, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20905
                         Summary Calendar



GREGORY D. JOHNSON,

                                    Plaintiff-Appellant,

versus

RONALD L. KELLY; L. GOLDEN; DAVID TURRUBIARTE; STEPHEN ALLEE;
ASSISTANT WARDEN GLENN SMITH; KEITH CLENDENNEN; MICHAEL LIGHTSEY;
BARBARA REED; KELLI WARD,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:02-CV-344
                      --------------------

Before KING, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Gregory D. Johnson, Texas inmate # 652074, appeals following

the summary judgment dismissal of his claims against Captain

Ronald Kelly, Major David Turrubiarte, Lieutenant Stephen Allee,

Warden Glenn Smith, Keith Clendennen, Michael Lightsey, Barbara

Reed, Kelli Ward, and Louise Golden.   We affirm in part, vacate

in part, and remand for further proceedings on Johnson’s

retaliation claim against Captain Kelly.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20905
                                -2-

     Johnson filed his verified complaint under 42 U.S.C. § 1983

following an incident on July 20, 2001.   According to Johnson’s

allegations, he was accidentally exposed to Hi-Lite, a chemical-

based cleaning fluid, while working in the prison bakery.

Johnson and other workers were in a locked area of the kitchen

and were unable to summon help immediately.   Captain Kelly

arrived at the scene an hour after the exposure and was informed

of what had occurred.   He did not assist Johnson in obtaining

medical treatment but instead confiscated Johnson’s t-shirt,

which was soaking in a bucket of water.

     Johnson was taken to the prison medical unit approximately

30 minutes later where he was met by Nurse Golden.   He told Nurse

Golden about the exposure, informed her that he had chemical

allergies, and indicated that his eyes and skin were burning.

Nurse Golden assessed Johnson’s condition and determined that he

was not in need of treatment.

     Johnson later developed physical manifestations of injury.

When he showed these to Captain Kelly on July 23, 2001, the two

argued about the events on the day of the exposure, and Johnson

indicated that he was going to file a grievance regarding the

exposure incident.   Captain Kelly then filed an offense report

charging that Johnson had made unauthorized use of state property

by soaking his t-shirt in the bucket.
                             No. 04-20905
                                  -3-

     This court reviews de novo the district court’s grant of

summary judgment.    Cousin v. Small, 325 F.3d 627, 637 (5th Cir.

2003).   We evaluate the facts in the light most favorable to the

nonmoving party.    Todd v. AIG Life Ins. Co., 47 F.3d 1448, 1451

(5th Cir. 1995).

     Johnson argues that the district court erred in granting

summary judgment on his claim that Captain Kelly, by locking

bakers in the kitchen where they lacked access to food service

security, restrooms, and emergency medical care, was deliberately

indifferent to unsafe prison conditions.    “A prison official has

violated the Eighth Amendment when he 1) shows a subjective

deliberate indifference to 2) conditions posing a substantial

risk of serious harm to the inmate.”    Gates v. Cook, 376 F.3d

323, 333 (5th Cir. 2004).    In view of undisputed summary judgment

evidence showing that Johnson was trained regarding what to do in

the event of a chemical exposure, that he had access to a sink,

soap, and running water, and that he used these resources to

cleanse and rinse the affected areas, we conclude that the

district court did not err in granting summary judgment.     See

Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004).

     Johnson also contends that the district court erred in

granting summary judgment in favor of Captain Kelly and Nurse

Golden on his claims that they were deliberately indifferent to

his serious medical needs.    Prison officials violate the

constitutional prohibition against cruel and unusual punishment
                             No. 04-20905
                                  -4-

when they demonstrate deliberate indifference to a prisoner’s

serious medical needs, constituting an unnecessary and wanton

infliction of pain.     Wilson v. Seiter, 501 U.S. 294, 297 (1991).

     The competent summary judgment evidence includes an

affidavit from Dr. Larry Largent which establishes that Johnson

took appropriate actions to deal with the exposure by bathing and

rinsing the affected areas immediately after the exposure and

that this is the same treatment that would have been rendered by

medical personnel.    Dr. Largent further averred that no further

treatment is usually warranted unless the patient develops

dermatitis.   Johnson has pointed to no summary judgment evidence

showing that he had any visible signs of injury when he

encountered these defendants on the day of the exposure.

Accordingly, we affirm the grant of summery judgment on these

claims.   See id.    To the extent that Johnson challenges the

district court’s reliance on Dr. Largent’s affidavit, he has not

shown reversible error.     See FED. R. CIV. P. 56(e).

     Finally, Johnson argues that the district court erred in

granting summary judgment on his claim that Captain Kelly

retaliated against him by filing an offense report.      “To state a

valid claim for retaliation under section 1983, a prisoner must

allege (1) a specific constitutional right, (2) the defendant’s

intent to retaliate against the prisoner for his or her exercise

of that right, (3) a retaliatory adverse act, and (4) causation.”

Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999).
                            No. 04-20905
                                 -5-

     The summary judgment evidence, which included Johnson’s

declaration submitted under penalty of perjury, shows that

Captain Kelly was aware of Johnson’s misuse of state property on

the date of the chemical exposure, July 20, 2001, but did not

file an offense report until the following Monday, July 23, 2001,

after Johnson had indicated that he would file a grievance

regarding the incident.    Captain Kelly explained that he delayed

filing the offense report because the incident occurred after his

usual departure time.   However, Captain Kelly’s delay arguably

violates the provisions of a handbook issued by the Texas

Department of Criminal Justice, which Johnson made a part of the

summary judgment record.

     Credibility determinations are improper on a motion for

summary judgment.   See Union Pac. Res. Group, Inc. v.

Rhone-Poulenc, Inc., 247 F.3d 574, 584 (5th Cir. 2001).     Johnson

has raised a genuine issue of material fact as to whether Captain

Kelly had a retaliatory motive in filing an offense report based

on Johnson’s misuse of state property.     Accordingly, we VACATE

the dismissal of the retaliation claim against Captain Kelly and

REMAND for further proceedings on this claim.     See Woods v.

Smith, 60 F.3d 1161, 1166-67 (5th Cir. 1995); Jackson v. Cain,

864 F.2d 1235, 1249 (5th Cir. 1989).   In so doing we express no

opinion as to the merit of the retaliation claim.

     Johnson does not brief an argument that the district court

erred by granting summary judgment on any other claims.
                           No. 04-20905
                                -6-

Therefore, any such challenge Johnson could have raised is deemed

to be waived.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.